Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11, 12, 14 &15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Myron et al., Neskin et al., Liao et al., Matsuoka, May, and Pfingsten et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - an inserting terminal, the inserting terminal being electrically connected to the PCB and selected from one of an earphone plug, a USB plug and an RJ45 plug, 
wherein the sensor is attachable to an external lamp via the inserting terminal, by which the sensor is connected to and controls the external lamp, 
wherein the adjusting member comprises an adjusting post and a knob, one end of the adjusting member tightly fixed with the knob and the other end of the adjusting member tightly fixed with a rotating portion, 
wherein the sensor is contained within a housing, the housing comprising a scale and an adjusting hole, the adjusting hole provided opposite the inserting terminal, and wherein the adjusting post passes through the adjusting hole and the knob stops at the adjusting hole.
Part of Claim 5 - an inserting terminal, 
wherein the inserting terminal is electrically connected to the PCB and selected from one of an earphone plug, a USB plug and an RJ45 plug, 

wherein the adjusting member comprises an adjusting post and a knob, one end of the adjusting member tightly fixed with the knob and the other end of the adjusting member tightly fixed with a rotating portion, 
wherein the adjustable and pluggable control interface device further comprises a housing for receiving the sensor therein, the housing comprising a scale and an adjusting hole, the adjusting hole provided opposite the inserting terminal, and 
wherein the adjusting post passes through the adjusting hole and the knob stops at the adjusting hole.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A sensor comprising: 
a sensing portion; 
at least one adjusting portion; 
a PCB; and 
an inserting terminal, the inserting terminal being electrically connected to the PCB and selected from one of an earphone plug, a USB plug and an RJ45 plug, 
wherein the PCB is electrically connected to the sensing portion and the adjusting portion, respectively, and the at least one adjusting portion is configured to adjust output signals of the PCB, 
wherein the sensor is attachable to an external lamp via the inserting terminal, by which the sensor is connected to and controls the external lamp 

wherein the sensor is contained within a housing, the housing comprising a scale and an adjusting hole, the adjusting hole provided opposite the inserting terminal, and wherein the adjusting post passes through the adjusting hole and the knob stops at the adjusting hole.
Claim 5 - An adjustable and pluggable control interface device configured to control an external lamp, comprising: 
a sensor which comprises a sensing portion, at least one adjusting portion, a PCB electrically connected to the sensing portion and the adjusting portion, respectively, and an inserting terminal, 
wherein the inserting terminal is electrically connected to the PCB and selected from one of an earphone plug, a USB plug and an RJ45 plug, 
wherein the at least one adjusting portion is configured to adjust output signals of the PCB, and 
wherein the sensor is attachable to the external lamp via the inserting terminal, by which the sensor is connected to and controls the external lamp, 
wherein the adjusting member comprises an adjusting post and a knob, one end of the adjusting member tightly fixed with the knob and the other end of the adjusting member tightly fixed with a rotating portion, 

wherein the adjusting post passes through the adjusting hole and the knob stops at the adjusting hole.
Allowed Claims
Independent Claims 1 & 5 are allowed along with dependent claims 2-4, 6-8, 11, 12, 14 & 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838